Citation Nr: 1204716	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-07 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In May 2007, the Board remanded the above-captioned claim, and directed the RO to afford the Veteran an examination regarding the etiology of his gastroesophageal reflux disease (GERD).  The examiner was to be instructed by the RO to provide an opinion regarding whether the Veteran's GERD was caused or aggravated by his service-connected diabetes mellitus, type II.

In April 2008, a VA examiner opined that the Veteran's service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD) did not cause GERD.  The examiner then noted that PTSD and the Veteran's other co-morbid disorders could aggravate GERD, but that it would require speculation to provide such an opinion.  The examiner did not address whether the Veteran's GERD was aggravated by his service-connected diabetes mellitus, type II.  As such, the Board remanded this issue in December 2008 for an additional VA medical opinion.

In February 2009, a VA examiner found that the Veteran's GERD was not caused by or related to his active military service because it occurred after his discharge.  Based upon a review of medical literature, the examiner also found that the Veteran's GERD was not aggravated by his service-connected diabetes mellitus, type II.  The examiner did not address whether any of the medications prescribed to the Veteran's for any of his service-connected disabilities aggravated his GERD.  Specifically, as asserted by the Veteran's representative, the examiner did not address whether the Veteran's prescription for aspirin or Metformin (Avandamet) aggravated his GERD.  As such, in July 2009, the Board remanded the Veteran's claim for an additional medical opinion.

In October 2009, a VA examiner opined that the Veteran's "GERD is not caused by or a result of [aspirin] and metformin taken for service[-]connected diabetes."  The examiner explained that the Veteran had GERD for 15 years, but had been taking baby aspirin for about 4 years.  Further, the "small" amount of baby aspirin "is never shown to induce or aggravate GERD."  Moreover, "Metformin is never shown to cause or aggravate GERD."

At the time of the October 2009 VA examination, service connection was in effect for coronary artery disease, PTSD, and diabetes mellitus, type II.  A VA treatment report, dated in April 2009, demonstrated that the Veteran was then taking Clopidogrel, Lisinopril, and Rosuvastatin, in addition to the Metformin and aspirin.  It appeared to the Board that the April 2009 prescription list was not associated with the Veteran's claims file until after the October 2009 VA examination; however, it was in VA's constructive possession.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Because the listed medications were prescribed to treat one of the Veteran's service-connected disabilities, the VA examiner's opinion did not substantially comply with the Board's July 2009 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner's opinion was limited to aspirin and Metformin and, thus, none of the other medications prescribed to treat to a service-connected disability were considered.  Consequently, in August 2010, the Board found that another remand was required.  Id.

In the August 2010 remand, the Board acknowledged that GERD "was not demonstrated" as a result of the October 2009 VA examination.  The requirement of a current disability was satisfied, however, because the Veteran submitted evidence demonstrating a diagnosis of GERD at the time he filed his claim for VA disability compensation and/or during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Board directed the RO request that VA examiner first determine if GERD was present.  If present, the examiner was to then opine as to whether any of the medications prescribed to treat the Veteran's service-connected disabilities aggravated his GERD.  If GERD was not demonstrated, the examiner was requested to opine as to whether any of the medications prescribed to treat the Veteran's service-connected disabilities aggravated his GERD prior to October 2009.

Additionally, in June 2010, the Veteran submitted evidence demonstrating a November 2009 endoscopy, a December 2009 Nuclear Medicine Gastric Emptying Study, and an active prescription list.  Moreover, the Veteran's spouse submitted a statement wherein she asserted that the Veteran's endoscopist, Dr. M.D., found that the Veteran's "reflux problems [were] caused from the diabetes."  An actual etiological opinion from the Veteran's endoscopist was not among the documents submitted.  Because a contemporaneous waiver of RO review of this evidence was not included with the June 2010 submissions, the Board found that a remand was warranted in order for the RO to re-adjudicate the Veteran's service connection claim taking into consideration all of the pertinent evidence submitted since the April 2010 supplement statement of the case.  See 38 C.F.R. § 20.1304 (2011).  Furthermore, the Board found that a remand was warranted in order to attempt to obtain an opinion from the Veteran's endoscopist.

Following the Board remand, the RO sent the Veteran an August 2010 letter requesting that he submit or identify any additional relevant evidence, to include lists of his prescription medications and an opinion from his endoscopist, Dr. M.D., as to the etiological relationship between his GERD and his service-connected diabetes mellitus, type II.  The Veteran was then scheduled to undergo a VA examination in September 2010.

Records associated with his claims file demonstrated that the Veteran failed to appear for the September 2010 examination.  That same month, the RO denied the Veteran's claim in a supplemental statement of the case.  In October 2011, the Veteran returned the supplemental statement of the case notice response form.  Therein, he indicated that he did not have any additional evidence to submit in support of his service-connection claim.  The Veteran's claim was then remitted to the Board for further appellate review.

In a November 2011 brief, the Veteran's representative reported that the Veteran missed the September 2010 VA examination "[f]or good cause and reasons unavailable at this time."  Generally, with respect to original service connection claims, when entitlement to a benefit cannot be established without a current VA examination, and a veteran, without good cause, fails to report for the examination, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  Although the representative asserted that the Veteran had "good cause and reasons" for not appearing for the September 2010 VA examination, the specific cause or reason was not provided.  Simply stating that the Veteran had good cause for not appearing for the VA examination, without more, is not sufficient to warrant a remand for another examination.  

With that said, however, the RO should have re-adjudicated the Veteran's claim based on the evidence in the Veteran's claims file.  Id.  Upon review of the September 2011 supplemental statement of the case, the RO, citing to 38 C.F.R. § 3.655, denied the Veteran's claim solely and only because he failed to appear for the September 2010 VA examination.  In other words, the RO did not adjudicate the Veteran's claim based on the evidence of record.  In so doing, the RO failed to consider the evidence submitted subsequent to the April 2010 supplemental statement of the case.  In the August 2010 remand, the Board specifically directed the RO to readjudicate the Veteran's claim, to include consideration of the pertinent evidence submitted after the April 2010 supplemental statement of the case.  As such, the Board finds that the RO did not substantially comply with the Board's August 2010 remand directives and, thus, another remand is required.  Stegall, 11 Vet. App. at 271.

As discussed above, the Veteran did not submit a contemporaneous waiver of RO review with respect to the evidence submitted following the April 2010 supplemental statement of the case.  In August 2010, the Board remanded the Veteran's claim in order for the RO to review this evidence.  The RO denied the Veteran's claim on an erroneous legal basis, never addressing the un-waived evidence.  In fact, such evidence was not even listed as evidence to be considered in the September 2011 supplemental statement of the case.  In essence, this evidence has been remitted to the Board without RO review and without a contemporaneous waiver of RO review.  As such, the Board finds that a remand is also required in order for the RO to readjudicate the Veteran's claim based on the evidence of record, to include consideration of the pertinent evidence submitted since the April 2010 supplemental statement of the case.

Accordingly, the case is remanded for the following action:

The Veteran's claim must be re-adjudicated, to include consideration all of the evidence received since April 2010.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

